Citation Nr: 1706953	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  00-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 30 percent for acne vulgaris. 

3.  Entitlement to an effective date earlier than May 8, 1998, for the award of service connection for acne vulgaris.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disorder.  


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977 and from March 1980 to June 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of December 1999, October 2011, and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

With respect to the Veteran's claim for service connection, he provided testimony at a personal hearing held at the Buffalo RO before a Hearing Officer in April 2000.  A transcript of the hearing has been associated with the electronic claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

The claims of entitlement to service connection for PTSD, an increased rating for acne vulgaris, and an earlier effective date for acne vulgaris were most recently before the Board in February 2013.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and for entitlement to compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acne vulgaris covered greater than 20 percent, but less than 40 percent of the entire body or exposed areas affected; there was no evidence of ulceration, exfoliation, crusting, systemic or nervous manifestations or a showing that the disability covered more than 40 percent of the entire body or required constant or near-constant use of corticosteroids or other immunosuppressive drugs.  

2.  The request to reopen a claim of entitlement to service connection for a skin condition was not received prior to May 8, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for acne vulgaris have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2002, 2016).  

2.  The criteria for entitlement to an effective date prior to May 8, 1998, for the award of service connection for acne vulgaris, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all pertinent available service treatment records (STRs) and post-service medical records identified by the Veteran have been obtained.  The Veteran was afforded VA examinations to address the severity of his skin disorder in April 2011 and May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the April 2011 and May 2013 VA medical examinations are adequate for adjudication purposes, because these reports provide the results of thorough skin assessments.

Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding and is potentially relevant to the claim.  The record documents that service records and VA treatment and examination records, and post-service medical evidence identified by the Veteran as relevant for the period in question, i.e. that dating prior to May 8, 1998, have been obtained.

Additionally, the Board finds there has been substantial compliance with its February 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO scheduled the Veteran for a new examination for his acne vulgaris.  The RO also sent the Veteran and his attorney a letter requesting any instance of clear and unmistakable error involving the rating decision that denied his original claim of service connection for a skin condition.  The RO later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its remand.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Increased Rating: Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis: Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Service connection was granted for acne vulgaris in the October 2011 rating decision on appeal.  A 30 percent rating was assigned effective May 8, 1998.  

The Veteran's acne vulgaris is rated pursuant to Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Under Diagnostic Code 7806, a noncompensable rating is warranted for conditions with less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating for conditions affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or where there has been a requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for conditions affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if there has been a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent schedular rating is assigned if the condition affects more than 40 percent of the entire body or more than 40 percent of exposed areas; or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.

The Board notes that the VA Rating Schedule that addresses skin disorders was amended, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Where the law or regulation changes after a claim has been filed or reopened but before the administrative process has been concluded, VA must decide which version is applicable unless Congress provided otherwise.  However, the effective date of a liberalizing law or VA issue may be no earlier than the date of the law or VA issue.  38 U.S.C.A. § 5110. 

Under the old regulations, Diagnostic Code 7806 provides for a 10 percent rating if there is exfoliation, exudation, or itching, if involving an exposed surface or an extensive area.  A 30 percent rating is warranted if there is exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating is warranted if there is ulceration, or extensive exfoliation or crusting, and systemic or nervous manifestations, or where the disorder is exceptionally repugnant.

A July 2009 private treatment record shows that M.F.,M.D. performed an incision and drainage of an abscess on the Veteran's left cheek.  It was noted that the abscess looked like an infected sebaceous cyst. 

The Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran had not had any treatment by dermatology in 20 years.  The Veteran reported near constant use of over the counter acne treatments, including scrubs, soaps, and benzoyl peroxide.  The Veteran denied the use of tetracycline or over the counter topical antibiotics to treat his acne vulgaris. The examiner noted that the Veteran's topical treatments were neither a corticosteroid nor an immunosuppressive.  The skin exam revealed numerous open comedones along the bilateral malar ridges and lateral canthus.  There was no evidence of erythema, induration, cystic lesions, pustules, or papules.  Examination showed ice pick scarring of the bilateral cheeks from previous flares of cystic acne.  The examiner found that the Veteran's acne vulgaris affected less than 40 percent of his face and neck.  

The Veteran was afforded another VA examination in May 2013.  The Veteran reported that he washed his face, chest, and back two to three times a day and occasionally used antibiotic creams if he noticed lesions.  The Veteran used this several times a month.  Physical examination revealed several closed comedones along the cheeks, nose, and behind the ears.  The examiner indicated that greater than five, but less than 20 percent of the total body area was affected.  Greater than 20, but less than 40 percent of the exposed area was affected.  The examiner stated that the acne affected 40 percent or more of the face and neck and affected body areas other than the face and neck.  The examiner also noted that the Veteran had scars on the trunk and on the head, face, or neck caused by his service-connected acne.  The scars were not painful or unstable and did not result in limitation of function.  

The Board notes that the Veteran is in receipt of a 30 percent disability rating for acne vulgaris.  Such an evaluation contemplates constant exudation or itching, extensive lesions, or marked disfigurement under the old criteria.  Under the new criteria, which the Board notes can only be applied the effective date of the regulatory amendment in 2002 forward, the 30 percent evaluation contemplates that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  In order to warrant a higher evaluation, the evidence must demonstrate ulceration, or extensive exfoliation or crusting, and systemic or nervous manifestations, or that the disorder is exceptionally repugnant under the old criteria; or that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period under the current criteria.

The evidence of record does not indicate the presence of ulceration, exfoliation, or crusting, associated systemic or nervous manifestations.  The medical evidence also does not show that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period under the current criteria.  Accordingly, a disability rating higher than 30 percent for acne vulgaris is not warranted. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403   (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence, the Board has found the objective medical evidence prepared by skilled providers to be more probative than the statements provided by the Veteran for compensation purposes.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an evaluation in excess of 30 percent for a service-connected skin disability must be denied.

Consideration has been given to assigning a staged rating for the disability decided herein; however, the Board has determined that the above-noted disability has not fluctuated significantly in the course of this appeal, such as to warrant the assignment of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, the Veteran has not alleged that his skin condition has worsened or changed in severity since his most recent VA examination of May 2013.  

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The disabling manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from the disabilities individually or in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.  


Effective Date

The Veteran contends that he is entitled to an effective date prior to May 8, 1998 for the grant of service connection for acne vulgaris.  In particular, he contends that the proper effective date is the date upon which he first filed a claim for service connection for a skin condition. 

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii). However, new and material evidence received prior to the expiration of the period to appeal a rating decision (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199   (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In September 1986, the Veteran submitted a VA form 21-526, Veteran's Application for Compensation and Pension claiming entitlement to service connection for a skin condition.  In a December 1986 rating decision, the RO denied service connection for a skin condition.  The rating decision notes that the Veteran's skin condition existed prior to service and was not aggravated by service.  Notification of the decision was sent to the Veteran's last known address.  The Veteran did not appeal the decision or submit additional evidence within one year of the issuance of the decision.  Therefore, the December 1986 rating decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

In May 1998 the Veteran submitted a VA form 21-526 claiming entitlement to service connection for acne.  Service connection was ultimately awarded in the October 2011 rating decision on appeal.  The effective date of the award of service connection was May 8, 1998 -the date of receipt of the claim to reopen.  

Review of the record shows that there was no communication or treatment records that could be interpreted as a new claim for service connection for a skin condition, formal or informal, received subsequent to the December 1986 rating  decision and prior to May 8, 1998.

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for acne vulgaris prior to May 8, 1998.  See 38 C.F.R. § 3.400 (q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Because of the denial of the claim in the December 1986 final rating decision, the earliest effective date that can be assigned in this case is the date of receipt of the Veteran's claim to reopen the claim for service connection for a skin condition.  His claim to reopen was filed on May 8, 1998, and he does not claim, nor does the evidence show, that he filed a formal or informal claim to reopen prior to that date.  Accordingly, May 8, 1998, is the earliest effective date that can be assigned for the grant of entitlement to service connection for acne vulgaris.

As no earlier effective date is permitted by law, the benefit sought on appeal must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for acne vulgaris is denied.  

An effective date prior to May 8, 1998, for the award of entitlement to service connection for acne vulgaris is denied.


REMAND

PTSD

The Veteran asserts that his currently diagnosed PTSD is related to an in-service personal assault.  Specifically, he asserts that he was assaulted by a fellow serviceman in the laundry room or men's bathroom.  He also reports that he was subjected to constant harassment from his superiors.  

The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g. Patton v. West, 12, Vet. App. 272 (1999).  The Board also acknowledges that the relevant regulation stipulates that if PTSD is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).
The Veteran's service records are negative for reports of a personal assault or any harassment and do not include any psychiatric treatment or symptomatology.  However, the personnel records associated with the file indicate that the Veteran was referred to a recruit aptitude board during his first period of active duty with comments that he was a motivational problem for other recruits and made up excuses to get out of the Navy.  In various statements, the Veteran reported that he was a 4.0 recruit, passed all of his tests, received seaman patches, was on the flag team, completed his physical training weeks ahead of schedule and performed all of his duties.  The service personnel records do not contain anything in regards to positive performance evaluations, however, records do show that the Veteran was discharged from his first period of service due to unsuitability.  As performance evaluations could potentially show a deterioration in work performance, on remand, a request should be made to obtain complete service personnel records.  

In addition, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives concerning in-service personal assault to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  VA treatment records contain multiple entries of the Veteran's alleged preservice sexual trauma and his in-service personal assault.  In October 2007, his VA social worker stated that his description of the in-service incident seemed believable.  In May 2008, his VA social worker stated that she thought the in-service personal assault happened based on the consistency of his descriptions.  On remand, the Veteran should be afforded another VA examination, and the examiner must review the evidence of record and provide an opinion as to whether the evidence indicates that a personal assault occurred.   

Additionally, the medical evidence of record includes multiple statements relating the Veteran's PTSD to sexual abuse before service and to a personal assault during service.  The Veteran underwent a VA examination in October 2010.  The Veteran reported that he was sexually abused by two priests when he was 14 years old, which involved him being sodomized and physically beaten.  The Veteran also reported he was physically assaulted in the men's room during his first period of service.  He explained that he was choked by the man and feared for his life.  He stated that he began drinking alcohol excessively after the in-service trauma.  The examiner stated that the Veteran's alleged in-service personal assault was sufficient by itself to cause the development of his PTSD symptoms, even if the Veteran did not experience pre-military trauma.  However, the examiner opined that the Veteran's PTSD did not have its clinical onset while the Veteran was in the military.  In support of the opinion, the examiner explained that the Veteran met the diagnostic criteria for PTSD prior to entering the military.  The examiner also noted that the Veteran reported an exacerbation of his previous PTSD symptoms after the in-service personal assault.  The examiner concluded that the Veteran's PTSD was initially caused by or a result of his experience of being sexually abused by two priests, but that the Veteran's PTSD was permanently aggravated by the in-service physical assault.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that a) the disease or injury existed prior to service, and b) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence, "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59   (1999); see also id. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'")

The Board notes that the Veteran was found to be psychiatrically normal on the examination for entrance onto active duty.  Therefore, the presumption of soundness applies.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the October 2010 VA examination report to be inadequate because the examiner did not provide an opinion as to whether there was clear and unmistakable evidence that a) the Veteran's psychiatric disorder existed prior to service, and b) whether there is clear and unmistakable evidence that the psychiatric disorder was not aggravated by service.  Although the examiner found that the Veteran's PTSD was initially caused by his sexual abuse prior to service and was "permanently aggravated" by the in-service personal assault, the examiner did not address the question in terms of clear and unmistakable evidence.  For this reason, the Board finds that a remand is required to obtain an additional VA examination.

1151

The Veteran contends that he incurred a back disability as a result of VA negligence in furnishing the Veteran with medical treatment at the Phoenix VA Medical Center (VAMC).  

VA treatment records document a long history of Xanax use and dependency.  For example, a November 1997 medical record shows that the Veteran was seen for complaints of medication withdrawal after he ran out of his Xanax medication.  He reported feeling restless and experiencing blurred vision, muscle cramps, muscle twitching, and dry mouth for two days since he ran out of the medication.  It was noted that his symptoms were consistent with withdrawal from Xanax, and he was given clonidine for immediate relief.  

With respect to the incident in this case, the Veteran went to the Phoenix VAMC on August 21, 2010.  An emergency department nursing note was generated at 10:02 p.m.  It noted that the Veteran was visiting Phoenix, Arizona and ran out of his Xanax medication that morning.  The Veteran was accompanied by his realtor who voiced concern that the Veteran was not feeling well and his blood pressure was high.  The Veteran was alert and oriented, but spoke anxiously.  The Veteran was instructed to return to the emergency department waiting room and await further evaluation.  The Veteran was seen by a staff physician who noted that the Veteran's hypertension was likely a result of medication withdrawal.  On August 22, 2010, at 2:35 a.m., the Veteran was notified that he would be receiving a substitute medication and that his high blood pressure was probably a result of his medication withdrawal.  An addendum note from 3:00 a.m. shows that the Veteran had a seizure in the hallway.  He fell and hit his back.  The Veteran later complained of mid back pain.  He was admitted to the hospital for a seizure and hyponatremia.  Additional VA treatment records during his hospital stay indicate that the Veteran was without his Xanax medication for the last three to four days.  His hospital discharge summary indicates that his seizure was initially thought possibly secondary to hyponatremia versus Xanax withdrawal.  An August 2010 VA treatment record indicates that the Veteran's seizure was most likely related to his Xanax withdrawal.  It was explained that Xanax withdrawal occurred on average at the Veteran's dosage and within 20 to 72 hours after discontinuation.  It was also suggested that his seizure threshold may have been lowered by his hyponatremia, but that it was unlikely that his hyponatremia caused the seizure.  Private treatment records from September 2010 notes that the Veteran complained of upper back pain since falling in August.  

A VA medical opinion was obtained in August 2015.  Upon review of the claims file, the examiner opined that: "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  As rationale for this opinion, the examiner wrote:

After review of medical records [Veteran's] seizure that [occurred] in the VA [emergency room] was not predictable and was not related to any negligence on [emergency room personnel].  The veteran had been without meds for a period of time and was also hyponatremic.  He was verbal and clinically stable and did not require to be restricted to bed.  It is unfortunate that he fell during the seizure but the fall was due to the seizure and not due to lack of appropriate care.  Additionally the seizure was due to multiple factors including hyponatremia and not taking medication but was not due to untimely treatment/response or
[negligence] on the part of the [emergency room] staff.

The Board finds that further medical opinion in this case is necessary.  First, while the August 2015 VA examiner opined that the Veteran's back disability was not "incurred in or caused by the claimed in-service injury, event, or illness," the Board notes that this is not the appropriate question in an 38 U.S.C.A. § 1151 case.  Rather, the appropriate question in such cases is whether the proximate cause of the Veteran's disability was the result of (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  Also, while the VA examiner found that the Veteran's disability was not due to untimely treatment by VA staff and that the Veteran did not require to be restricted to a bed, the VA examiner did not adequately address why the VA staff's response was timely.  Specifically, as mentioned above, an August 2010 VA treatment record indicates that the Xanax withdrawal occurred at the Veteran's dosage and on average within 20 to 72 hours after discontinuation.  Prior to his seizure, the nursing staff noted that the Veteran's high blood pressure was related to his withdrawal, that he was not feeling well, and that he spoke anxiously.  The examiner did not explain why the response of the VA staff was timely in light of the Veteran's symptoms prior to the seizure.  In addition, as noted above, in November 1997 the Veteran presented with Xanax withdrawal symptoms and was given clonidine for immediate relief.  The examiner did not address the Veteran's contentions that the VA staff did not promptly address his withdrawal symptoms.  

Accordingly, a remand is required to obtain an addendum opinion from the physician who provided the August 2015 VA medical opinion, or if necessary, another appropriate physician.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain copies of the Veteran's complete service personnel records, specifically, any performance evaluations during the Veteran's first period of active duty.  

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all psychiatric disorders present during the period of this appeal.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Then, the examiner should state with respect to following:

(a) Whether there is evidence in the claims-file of action or behavioral changes which indicate that it is at least as likely as not (i.e., a 50 percent or greater probability) that any claimed in-service personal assault occurred.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304 (f)(5).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran or, rather, on objective contemporaneous evidence in the claims file.  In furnishing this answer, the examiner should discuss any indications of performance and disciplinary problems found in the Veteran's service personnel records.

(b) With respect to each psychiatric disorder, the examiner should opine as to whether the psychiatric disorder clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) existed prior to the Veteran's entrance onto active duty. 

(c) With respect to each psychiatric disorder, if the psychiatric disorder is found to have clearly and unmistakably preexisted service, the examiner should state an opinion as to whether there is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) evidence that the preexisting psychiatric disorder did not permanently increase in severity as a result of service.

(d) With respect to each psychiatric disorder, if the psychiatric disorder is found not to have clearly and unmistakably existed prior to the Veteran's entrance onto active duty, then the examiner should state an opinion as to whether it is at least as likely as not that the psychiatric disorder is directly related to service, including the Veteran's claimed in-service personal assault stressor.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Then the RO or AMC should obtain an addendum opinion from the VA examiner who provided the August 2015 VA medical opinion.  If that examiner is unavailable, arrange for claims file review by an appropriate examiner to obtain an opinion responsive to the questions below.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing examiner is requested to render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability was due to (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In rendering the requested opinion, the examiner should fully discuss and provide supporting rationale as to whether the VA staff failed to provide timely treatment for the Veteran in light of his high blood pressure seemingly related to medication withdrawal, his contentions that he was not feeling well, the nurse's assessment that he spoke anxiously, and the Veteran's report that he discontinued his Xanax medication.    

The examiner should consider the August 2010 VA treatment record which indicated that Xanax withdrawal symptoms occurred on average at the Veteran's dosage and within 20 to 72 hours after discontinuation.  The examiner should also consider and discuss the November 1997 VA medical treatment provided to the Veteran when he presented with Xanax withdrawal symptoms and was given medication for immediate relief.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


